Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 25 December 1783
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Sir
                            Paris December the 25th 1783
                        
                        On the Receipt of Your Excellency’s letter, I took Measures to fulfill the intentions of the Society in which
                            I Have the Honour to be a Member.
                        As our institution was differently interpreted, I wrote a letter to Count de Vergennes of which the inclosed
                            is a Copy, and the Account I gave was printed in a Court Gazette which I Have also the Honour to send—at a King’s Council,
                            this day was a week, it Has been decided that Count de Rochambeau, His Generals and Colonels, and Also the Admirals
                            should be permitted to wear the Order, and a very proper letter upon the Subject Has Been writen By Marshal de Segur to
                            M. de Rochambeau.
                        As to our American officers, I shall Examine into the Claims of Every one—when the point is Clear, deliver or
                            Refuse the order, and in doubtfull Cases take the Advice of a Board of American officers Members in the Society.
                        No foreign Badge but the Golden fleece is permitted to French men in this Service. from the distinction shown
                            to our Society, And the testimony it Bears of Hhaving Acted a part in this War, our Badge is Highly Wished and Warmly
                            Contended for By all those who Hope they Have Some Claim to it— The Nation Have Been Very Much pleased With the Attention
                            our Society Has paid to the Alliance, and Have found there is Some thing Very interesting in that Brotherly Association.
                        Major L’enfant is Employed in the Execution of Your orders—A Good Number of Eagles will Be Made in twelve
                            days, when I intend to Call for the few American officers Now Here, and together to wait upon the Generals and Admirals of
                            the French Army with the Marks of the order.
                        Count d’Estaing Has Represented that Mr de Bougainville Count dillon, and, I think, two other Colonels were
                            with this Auxiliary to our troops, and that Savahna, tho’ the Attempt Was Unsuccessful, Has been Attended with Great
                            Fatigues and dangers—the Claim I think to Be Very proper and as the Candidates are few, we might Act According to the
                            known Sense of the Society—But Claims are Raising for Captains of Ships, which Seem to me quite an other affair, the
                            Consideration of which Cannot, in My Opinion, But Be differed Untill the Grand Society Meeting.
                        Major L’enfant Having it from you that M. de Vaudreuil Had been left out through Mere Mistake, and should Be
                            Considered as the other Admirals, I Have Advised the Major to pay Him a Visit, and will not Advise Him Against delivering
                            to Him One of the Marks, Which M. de Vaudreuil Will not Wear Untill the official letter is Arrived— My Reasons for it are
                            that such a Mistake Could not But Hurt His feelings, and that, Circumstanced as He is we ought not to give such an officer
                            a ground of Complaints.
                        in all these Matters, I Had nothing to do But to Hazard an opinion—Major l’enfant knows your orders and the
                            Society’s intentions So far as Respects the Business entrusted to me, I shall execute it in the Best Manner I Can, and I
                            am glad to see our Society Meets with Approbation—Objections are made, as is the Case in Every Novelty—the Hereditary part
                            of the institution Has its Comments—But the General Voice is in favour of our Brotherly Society, and General Washington’s
                            Name as president Adds a weight to the Association. With the Highest and Most Affectionate Respect I Have the Honour to Be
                            My dear General Your obedient Humble Servant
                        
                            Lafayette
                        
                    